             Case 1:20-mc-00121-SKO Document 10 Filed 02/09/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           Case No. 1:20-mc-00121-SKO
11
                 Plaintiff,                              ORDER TERMINATING
12                                                       WRIT OF GARNISHMENT
            v.
13                                                       (Doc. 9)
     JASON WILSON,
14                                                       Criminal Case No. 1:14-CR-00187-DAD-BAM
                 Defendant and Judgment Debtor.
15

16   FIDELITY INVESTMENTS
     INSTITUTIONAL OPERATIONS
17   COMPANY, INC,
     (and its Successors and Assignees)
18
                 Garnishee.
19

20          On February 5, 2021, the United States filed a “Request for an Order Terminating Writ of

21 Garnishment” (the “Request”), requesting that the Court terminate the Writ of Garnishment (Doc. 5)

22 issued on December 8, 2020. (Doc. 9.)

23          Having reviewed the file and the United States’ Request, and for good cause shown, the Court

24 hereby GRANTS the Request. Accordingly, it is ORDERED that:

25          1.      Pursuant to 28 U.S.C. § 3205(c)(10)(A), the Writ of Garnishment previously issued against

26 defendant/judgment debtor, Jason Wilson, on December 8, 2020, is hereby TERMINATED; and
27

28



30    Order Terminating Writ of Garnishment          1
             Case 1:20-mc-00121-SKO Document 10 Filed 02/09/21 Page 2 of 2

 1          2.      The Clerk of the United States District Court shall CLOSE this miscellaneous case.

 2
     IT IS SO ORDERED.
 3

 4 Dated:        February 8, 2021                               /s/   Sheila K. Oberto            .
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30    Order Terminating Writ of Garnishment          2
